Exhibit SCHEDULE “A” CHESAPEAKE’S OUTLOOK AS OF NOVEMBER 3, 2008 Quarter Ending December 31, 2008 and Years Ending December 31, 2009 and We have adopted a policy of periodically providing guidance on certain factors that affect our future financial performance.As of November 3, 2008, we are using the following key assumptions in our projections for the fourth quarter of 2008 and the full years 2009 and 2010. The sole change from our October 30, 2008 Outlook is the correction of our estimated 2009 operating cash flow to reflect changes in our hedging positions.
